﻿Today I
stand before the Assembly representing the voice of the
Iraqi citizen who long suffered from cruelty within and
outside his homeland. Those within his country
inflicted on him the worst kinds of torture: they
attacked his honour, assaulted his family, humiliated
him, shackled him, oppressed him and forced him into
miserable wars. His brothers and his friends in the
region not only remained silent, ignored him and
turned a blind eye to his catastrophe, they also
criticized and faulted him the moment he dared to
speak up. And throughout the world, those who stood
to benefit scrambled to do business and cooperate with
his torturer.
Very few accepted and spoke the truth; very few
considered the catastrophe of their fellow human being
and declared that he was a victim. He heard no
response to his appeals. So the Iraqi citizen remained
lost and doubly persecuted — first, with the injustice
of the sword with which the dictatorial regime attacked
him at home, and then with the injustice of criticism —
a more painful affliction — from many abroad. But the
Iraqi citizen did not give up. Rather, he was persistent
and patient, and he continued his struggle through his
thoughts, words and actions to achieve liberation, the
ideal for which he had always yearned most.
I stand today before the Assembly expressing to
Members to the best of my ability the voice of this
Iraqi individual, declaring with him and on his behalf
the end of silence. I ask each Member present here to
listen to him.
28

I come today to present the Assembly with four
essential truths and to demonstrate, through those
truths, two fundamental rights.
The first truth is that Iraq’s long, dark night has
ended. The bitter experience of humiliation,
oppression, suppression, and dictatorship that the Iraqis
endured for more than three decades has ended. It
ended with the fleeing of the head of the regime, along
with his cronies, and with the collapse of the symbols
that he had erected in Baghdad and throughout Iraq.
The second truth is that the liberation of Iraq —
and what took place was indeed liberation — could not
have been achieved had it not been for the resolve of
President George W. Bush and the commitment of the
coalition, headed by the United States of America and
the United Kingdom. The Iraqis will never forget their
sacrifices and the courage they displayed in Iraq’s
liberation. If today we hear the voices of those who
question the intentions of the Governments of the
United States and the United Kingdom in undertaking
the liberation, we invite them to come to visit the mass
graves, the drained marshes and the gassed city of
Halabja, and to examine the list of the missing whose
right to life was taken from them by the regime.
The third truth is that the liberation embodied a
universal Iraqi national resolve. The liberation came as
a result of vigorous Iraqi efforts to oppose the deposed
regime during many long years when hundreds of
thousands of martyrs were sacrificed. The martyr
Ayatollah Muhammad Bakr al-Hakim and his
companions — may God rest their souls — were not
the last victims; they added another page to the annals
of Iraqi bravery on 29 August, the day of the Iraqi
martyr. Nor was death by treachery spared the martyr
Akila al-Hashemi.
The fourth truth is that the removal of the regime
was only the prelude to the birth of a new Iraq. The
birth that has been prepared for by so many faithful
Iraqis, both at home and abroad, is at hand.
A unique experience awaits us in Iraq today. We
will succeed through our desire to do good, to achieve
development and to let freedom spread and flourish. I
stand here today to confirm that, with God’s help, we
in Iraq will accept nothing short of success. Iraqis are
capable of succeeding, and they want to succeed. We
will not allow a gang of mercenaries and terrorists to
deprive the Iraqi citizen, the Iraqi society and the Iraqi
nation of a bright tomorrow.
The land of the two rivers, the cradle of
civilization, the land of Sumer, Akkad, Babylon and
Assyria, the land of peace, the land of the caliphate and
the house of wisdom, the home of the Code of
Hammurabi and the storehouse of accumulated
knowledge, literature, poetry and intellectual
achievement is dependent, first and foremost, on its
human resources more than on its natural and oil
resources.
On the basis of its human resources, Iraq can
undergo a qualitative sea change, moving it from the
grip of totalitarianism and fear to stability, prosperity
and tolerance. What the international community puts
into Iraq will be returned many times over. Put your
confidence in Iraq and receive from it stability and
prosperity. Not only would stability and prosperity be
Iraq’s but they would spread to the rest of the region
and the entire world.
The Iraq that we want to see is the Iraq of the
innovative individual. More than 60 per cent of Iraq’s
population is below the age of 20. Our first priority in
preparing those young people for the twenty-first
century is to give them cultural and educational values
that will enable each of them to prove themselves and
their particularities in a new Iraq.
In the past in Iraq, as in other nations that
suffered under the ideologies of the twentieth century,
the individual was suppressed by the masses, the
masses by the revolution, the revolution by the party,
and the party by the leader. The result was that the
human being was lost under continuous layers of
negation that obliterated his individuality, making him
an object for consumption in an ostensible defence of
the nation and in the name of the revolution, or to be
sacrificed, body and soul, for the leader. The concerns
of Iraqis are no different from those of all other peoples
of the world. Iraqis are eager to define themselves and
to project their singularity. The Iraq of tomorrow must
recognize the individual citizen as the basis of
sovereignty and the starting point for legislation.
The rights of the individual are fundamental; the
rights of the group derive from them. Iraqis, like other
peoples, insist on their right to dignity, freedom, justice
and peace. The assertion of such rights will build the
foundations of tomorrow’s Iraq. The dignity of every
Iraqi, without exception, must be guaranteed, without
consideration for social status, political position or
economic situation. An accused person will not lose his
29

dignity, even if found guilty. We will begin with
dignity because the previous regime worked futilely to
convince Iraqis that their dignity was an endowment
from the ruler. Today, we stress that the dignity of the
entire nation stems from the dignity of each citizen.
As with dignity, so with freedom. Freedom is not
a gift from the ruler or the State. Rather, it is a basic
principle, the essence of a human being. Responsible
freedom that does not impinge upon the liberties of
others is the core of the social contract. Despite the
excesses of outsiders and infiltrators since the fall of
the repressive regime, Iraqis have proved to themselves
that freedom means neither chaos nor the law of the
jungle.
The individual has an instinct for freedom, and
thus he demands justice. The previous regime
undermined justice and transformed it into a tool of the
State to oppress and suppress the people. The new Iraq
will be based on a firm justice system that ensures the
independence and integrity of the judiciary. After the
senseless wars that destroyed innumerable lives,
leaving disaster in their wake, the new Iraq will adopt a
new defensive policy based on peace. Iraq will be an
activist for peace for the region and the world. The
aforementioned four truths will form the foundation of
Iraq’s political future.
Iraq will abide strictly and explicitly by all
human rights instruments, beginning with the
Declaration of Human Rights, guaranteeing the right of
man to life, property and the pursuit of happiness.
We pledge that Iraqi laws and legislation apply
equally to all the people. No person will be above the
law for any reason, regardless of merit or individual
responsibility. Indeed, there will be no distinction on
the basis of religion, sect, race, language, ethnicity,
gender, class or tribe. The defunct regime exploited
those divisions for its own ends. The new Iraq will rely
on justice and fairness.
Iraqi women are capable of innovative excellence
and productivity and can take on all the responsibilities
of the nation. It is the duty of society and the State to
remove any obstacles in their way.
The constant dialogue that is required between
Iraqi citizens and the State that represents and serves
them will take place on the basis of an honest,
democratic and representational system. This system is
based on the principle of the separation of powers, and
firmly upholds elections as the ultimate arbiter. We are
not concerned with the dressings of democracy, but
with the safety of the political system as the
incarnation of the democratic spirit.
The pillars of this system are, first and foremost,
the separation of powers in the framework of a written
constitution that avoids duplication in the judicial,
legislative and executive powers. That will provide a
sound basis for each to oversee the other. Secondly,
accountability will be ensured as a result of such
supervision and by means of elections that will provide
for the participation of individuals in politics. Finally,
civil society will be empowered by means of a free
press, unions and independent institutions, which will
act as monitors and critics and represent the plurality of
political forces in the country.
The third pillar is the upholding of transparency
as a fundamental principle, based on the sovereignty of
the individual citizen. The State exists to serve, and is
answerable to the citizen, who is entitled to inquire into
its affairs. The State does not have the right to withhold
information on its affairs. The fourth pillar is
recognition by the minority of the right of the majority
to assume power, and the respect by the majority of the
rights of the minority. Here, it is important to
distinguish between a political majority and minority
and a factional majority and minority. Political
majorities and minorities are determined by the ballot
box, not by a population census or random correlations.
No one has the authority to arrogate to himself a
political right on the basis of a presumed factional
majority. We do not want a political, sectarian or
national allocation in Iraq. A sound representative,
federal political system can best express the interests of
all Iraqi citizens in a manner that reflects their religion,
creed, ethnicity or language.
The previous period was characterized by
restricting all power to an abusive few in Baghdad, but
tomorrow’s Iraq will be based on the principle of local
authority in the context of a federal union. Federalism
as construed by Iraqis is not based on the division of
the homeland; rather, it is a way of empowering and
rehabilitating those living in different regions to take
direct responsibility for their affairs in their own
regions, without constant interference from the central
Government.
Our constitution charts the relationship between
integrated and continuous local and national
30

authorities. We rely on the federal system, as we do on
the democratic system, because we have a clear
understanding of the relationship between the State and
its citizens. This relationship is not one of
guardianship, because the Iraqi citizen is not a minor
and is therefore not in need of the State’s interference
in all his affairs. Our concern is to ensure that this
relationship is based on care, with the State being the
vigilant servant of the citizen, and on nurturing in some
areas, especially with regard to the provision of
education and social and health services for young
people.
Complementing our belief in federalism, and in
contrast with the vain and false nationalist excesses of
the previous regime, we declare that Iraq is one nation,
permanent and whole.
Nothing in this declaration belittles the continuity
of our Arab and Muslim heritage, or contradicts the
sentiments of many Iraqis about their own culture and
national identity. Rather, it confirms that all the
territory of Iraq — from its mountains in the far north
to its marshes and the Gulf in the extreme south,
including its rivers, plains and deserts — is a lasting,
indivisible unit. This is an expression not only of the
true beliefs of most Iraqis, but also of a key political
principle and point of reference that will help the
country recognize realities on the ground and avoid
further upheaval.
While we seek to strengthen the rule of law and
institutions of governance, we wish to make clear that
authority emanates from the citizen who occupies the
political position not from the political post itself.
There must be a legal foundation in this respect, and
decisions must not be taken because of the whims or
opinions of a person in authority. The previous regime
issued many arbitrary rules, regulations and decisions
based on one man’s views. The alternative in
tomorrow’s Iraq will be the application of the rule of
law through sanctioned legislative authority that
reflects the will of the Iraqi people, through an
independent judiciary and under the supervision of an
elected legal body.
Last but not least, let me touch on the relationship
between religion and State in the new Iraq. Islam is the
religion of the overwhelming majority of Iraqis. It is
vital to the Iraqi identity as well as to the State and the
nature of governance. In any case, the great
civilizational heritage and rich cultural repository of
Islamic jurisprudence is, no doubt, one of Iraq’s assets,
and we will benefit from it through a judiciary that is
based on equality and pluralism.
Let me point out a truth that is often overlooked:
that the State, during the previous century, used
religion for its own ends and took from it what suited
those who had usurped power. They rejected the
independence of institutions and of religious centres,
taking over the Awqaf and imposing a religious
terminology that suited their own interests, at the
expense of those of others. In Iraq, religion is one of
the most important assets of the individual and of
society. We will not abandon it in any area, or reject its
judicial, intellectual, behavioural or daily implications.
We call for the rehabilitation of all religious
institutions by enabling them to reassume their
responsibilities in protecting Iraqi citizens who seek
their moral and spiritual guidance without hypocritical
political involvement.
These are the main guidelines for what we want
for our country.
Our right today is to demand help and assistance
from the world, thanking all those who stood by the
Iraqis in their darkest hour and forgiving those who
inadvertently did not stand with us. It is important for
all nations of the world to acknowledge that what
happened in Iraq — past atrocities and today’s
reconstruction — reflects an ongoing and dramatic
historical event. The international community must
stand shoulder to shoulder with us. That is what we
ourselves want and what we want from others on the
road to a free, just and peaceful Iraq.
We want an Iraq in which unity and plurality are
two sides of the same coin. We want an Iraq that
returns sovereignty to the individual citizen, not to the
leader. We want an Iraq that is secure in its cultural and
religious identity and engaged in open dialogue with
the world. We want an Iraq that embraces its past while
looking to the future — an Iraq that is at peace with
itself, its neighbours and with the world. We want an
Iraq that will eradicate all Ba’athists once and for all,
bring all their officials to justice and prevent them from
assuming power again.
(spoke in English)
I stand before the Assembly as the representative
of a free Iraq. To all those here who helped us in our
struggle for liberation, we extend our gratitude. Our
31

liberation would not have been achieved without the
determination of President George W. Bush and the
commitment of the coalition, at the forefront of which
stand the people of the United States of American and
Great Britain. The Iraqis will never forget their courage
and sacrifice on our behalf.
To those who stood with the dictator and who
continued to question to intentions of the American and
British Governments in undertaking this liberation —
we invite you to come and visit the mass graves where
half a million of our citizens lie. Come and visit the
dried-up marshes, come and visit Halabja, where
chemicals were dropped on civilians. Come and
examine the lists of the disappeared, whose right to life
was taken from them by Saddam Hussain, and we, the
Iraqi people, will ask you why you chose to remain
silent. We are here today to declare that a new Iraq has
been born — an Iraq in which dignity, justice and
human rights are assured for all citizens, an Iraq at
peace with its people, its neighbours and the world, an
Iraq that stands ready to regain its rightful place in the
international community of free and proud nations.





